      Case 2:20-cv-00269-MHT-CSC Document 4 Filed 05/21/20 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDDIE TUCKER,                         )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )             2:20cv269-MHT
                                      )                  (WO)
WARDEN III JIMMIE THOMAS,             )
and CHAPLIN V. THOMLIN,               )
                                      )
        Defendants.                   )

                              OPINION AND ORDER

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

inmate, filed this lawsuit complaining of infringement

of his First Amendment religious rights at the prison

where he is incarcerated.                 The lawsuit is before the

court        on   the    recommendation      of    the   United    States

Magistrate Judge that the case be transferred to the

United States District Court for the Northern District

of Alabama pursuant to 28 U.S.C. § 1404(a).                    There are

no    objections         to    the   recommendation.          After      an

independent and de novo review of the record, the court

concludes         that   the   magistrate    judge’s     recommendation
    Case 2:20-cv-00269-MHT-CSC Document 4 Filed 05/21/20 Page 2 of 2



should be adopted.

    Accordingly, it is ORDERED as follows:

    (1) The magistrate judge's recommendation (doc. no.

3) is adopted.

    (2) This case is transferred to the United States

District   Court    for   the    Northern       District   of    Alabama

pursuant to 28 U.S.C. § 1404(a).

    (3) The motion to proceed in forma pauperis (doc.

no. 2) is left for resolution by the transferee court.

    The    clerk    of    the    court     is    DIRECTED       to     take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 21st day of May, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
